Citation Nr: 0019338	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
as secondary to exposure to chemical fumes.

2.  Entitlement to service connection for obstructive 
pulmonary disease as secondary to exposure to chemical fumes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant served on active duty from August 1980 to 
December 1989.  This appeal comes before the Board of 
Veterans' Appeals (Board) of the Department of Veterans 
Affairs (VA) on appeal from a January 1998 decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant was exposed to chemicals during his period 
of active duty.

2.  The appellant was treated for headaches during his period 
of active duty.

3.  Post-service medical records include a diagnosis of 
migraine headaches.  

4.  A private medical opinion relates the appellant's current 
headache complaints to his military service.  

5.  Post-service medical records include a diagnosis of 
obstructive lung defect.

6.  A private medical opinion relates the appellant's current 
lung disorder to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for 
obstructive pulmonary disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, the evidence of record shows that the 
appellant was exposed to chemicals, to include isocyanates, 
during his period of active duty and the medical evidence on 
file shows that the appellant has been recently diagnosed 
with both mild obstructive pulmonary disease and headaches.  
See VA examination report, dated in November 1997.  
Furthermore, review of a letter dated in June 2000 submitted 
by a private neuro-radiologist, an assistant professor at the 
Uniformed Services University of Health Sciences, shows that 
it was his opinion that, in pertinent part, the appellant has 
a lung disability which was "likely caused" by the 
appellant's in-service exposure to pulmonary toxins.  
Additionally, the neuro-radiologist, upon noting that the 
appellant had complained of headaches on several occasions 
during his period of service, also opined that the 
appellant's currently diagnosed "recurrent migraine-like 
headaches" were, in effect, related to his period of 
service.  

The Board points out that while the case was pending at the 
Board, the above-discussed letter from the neuro-radiologist 
was received.  The RO has not had the opportunity to review 
this document.  However, as this evidence is favorable to the 
appellant's claims, the Board finds that, in not returning 
this case to the RO for additional evidentiary development, 
the appellant has not been prejudiced.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In view of the evidence of record, the Board finds the claims 
currently on appeal to be well grounded.  


ORDER

The issue of entitlement to service connection for migraine 
headaches as secondary to exposure to chemical fumes is well 
grounded.  To this extent only, the appeal is granted.  

The issue of entitlement to service connection for 
obstructive pulmonary disease as secondary to exposure to 
chemical fumes is well grounded.  To this extent only, the 
appeal is granted.  


REMAND

Because the claims of entitlement to service connection for 
migraine headaches and obstructive pulmonary disease, both as 
secondary to exposure to chemical fumes, are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

As indicated above, medical evidence on file includes 
findings of a diagnosis of both migraine headaches and 
obstructive pulmonary disease.  Additionally, as was also 
noted above, review of the appellant's service medical 
records shows that he was exposed to isocyanates in service, 
and a private physician has, in effect, related these above-
mentioned diagnosed disorders to the appellant's period of 
service.  As such, the Board finds that a specialized 
examination is warranted.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any other medical records 
(private, military or VA) pertaining to 
treatment for his headaches and/or 
pulmonary disorder which have not been 
submitted.  If so, an attempt to obtain 
the records should be undertaken and all 
records obtained should be associated 
with the claims file.  To the extent that 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following completion of the above, 
the RO should arrange for the appellant 
to be examined by appropriate 
specialists, such as a neurologist and a 
pulmonologist, board certified if 
available, to determine the etiology, 
nature and severity of any migraine 
headaches and pulmonary disorders (to 
include obstructive pulmonary disease) 
resulting from exposure to isocyanates as 
well as any other chemicals to which the 
appellant was exposed during service.  
The claims file and a copy of this Remand 
are to be furnished to the examiners for 
review in conjunction with the 
examinations.  

It is requested that the examiners obtain 
a detailed in-service and post-service 
history as it pertains to chemical 
exposure, to include, but not limited to, 
isocyanates.  All appropriate testing 
deemed necessary, such as spirometry or 
X-rays, should be performed.  Following 
the examination it is requested that the 
examiners render an opinion as to whether 
it is as likely as not that either the 
appellant's currently diagnosed migraine 
headaches and/or his currently diagnosed 
pulmonary pathology is/are related to his 
in-service chemical exposure.  

If either examiner determines that there 
is no relationship between the claimed 
disorder and service, it is requested 
that the examiner comment on the June 
2000 private medical report submitted by 
the neuro-radiologist, as it relates to 
the current diagnoses and etiology 
relating to service.

3.  The RO should inform the appellant of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1999).

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the 
examiner(s) for corrective action.  
38 C.F.R. § 4.2. "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes." Green v. Derwinski, 
1. Vet. App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  Thereafter, the RO should review any 
additional evidence and then readjudicate 
the appellant's claims under all 
appropriate legal theories and with 
application of all appropriate caselaw, 
statutes and regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


